Filed 7/6/22
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                          H047360
                                                     (Santa Clara County
           Plaintiff and Respondent,                  Super. Ct. No. C1894504)

           v.

 ERNESTO AYON,

           Defendant and Appellant.


          After the police saw defendant Ernesto Ayon commit two minor traffic violations,
they stopped him in his car and detained him until a narcotics dog arrived. After the dog
alerted to the presence of drugs, the police searched the car, wherein they found cocaine,
methamphetamine, currency, and a scale. The trial court denied Ayon’s motion to
suppress the fruits of the search, and he pleaded no contest to five drug-related counts.
          Ayon appeals from the denial of the motion to suppress. He contends the police
unlawfully prolonged the duration of the stop in violation of his Fourth Amendment
rights.
          A careful reading of the record shows the stop was actually part of a preexisting
drug investigation, and the police used the traffic infractions as pretext for the stop.
While that fact does not by itself render the search unconstitutional, based on the
evidence in the record viewed objectively—including police body camera videos of the
stop—we hold the police unlawfully prolonged the traffic stop.
                        I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
       The prosecution charged Ayon with five counts: count 1—transportation of
cocaine (Health & Saf. Code, § 11352, subd. (a)); count 2—transportation of
methamphetamine (Health & Saf. Code, § 11379, subd. (a)); count 3—possession of a
false compartment for storing controlled substances (Health & Saf. Code, § 11366.8,
subd. (a)); count 4—possession for sale of cocaine (Health & Saf. Code, § 11351); and
count 5—possession for sale of methamphetamine (Health & Saf. Code, § 11378).
       Ayon moved to suppress the fruits of the search, and the trial court held hearings
on the motion as set forth below. After the hearings, the trial court denied the motion to
suppress.
       Ayon then pleaded no contest to all five counts. The court suspended imposition
of sentence and granted a five-year term of probation to include one year in county jail.
   B. Facts of the Stop
       At the hearings on the motion to suppress, the prosecution presented the testimony
of two police officers who had participated in the stop and search: Officer Scott
Williams, who questioned Ayon during the search, and Officer Tony Diep, who handled
the narcotics dog used to search Ayon’s car. Defense counsel introduced two videos
containing body camera footage from two officers and partial transcripts of those videos.1
       1. Factual Overview
       Ayon was driving on West Taylor Street in San Jose around 9:00 p.m. on June 19,
2018. Multiple law enforcement vehicles were behind him, including at least one
plainclothes police officer. As Ayon was approaching the intersection at North San
Pedro Street, he drove in the bicycle lane for about 50 to 70 feet before the start of the
broken line where the right turn lane begins. As he approached the intersection, Ayon


       1
           We do not rely on defense counsel’s transcripts.

                                              2
turned on his right turn signal to make a right turn onto North San Pedro Street, but the
signal did not light up until Ayon had reached the crosswalk.
       After Ayon completed the turn and drove for about two or three blocks on North
San Pedro Street, the police stopped him, and an officer began questioning him as he sat
in the car. The police took Ayon’s license and registration, and transmitted his
information to a dispatcher. About three and a half minutes into the stop, police ordered
Ayon out of the car, and Officer Williams began questioning him.
       Officer Williams asked Ayon for consent to search his car, but Ayon declined.
After Ayon refused to consent to the search, the police used a narcotics dog to sniff
around the outside of the car. After the dog “alerted,” police searched the car and found
$6,200 hidden in a compartment under the driver’s side of the dashboard. An officer then
discovered a secret compartment under the back seat of the car. The compartment had
been designed to be opened with a secret switch, and the officer could not find the switch
during the initial stop. After taking Ayon into custody, the police took the car to the
department garage, where they forced the compartment open. Inside, they found 1,132
grams of cocaine; 73.5 grams of methamphetamine; and an additional $10,000 in
currency. The police never obtained any warrants for the search or arrest.
       2. Timeline of the Stop and Search
       Defense counsel introduced body camera videos from two of the officers at the
scene of the stop: Officer Burnett, who was one of the officers who first stopped Ayon,
and Officer Williams, who conducted most of the questioning of Ayon. The videos from
both officers’ cameras were time stamped, and the two body cameras recorded many of
the same events, but from two different angles. Comparing the simultaneous audio and
video of those events with the time stamps on the two videos shows they were both
synchronized to the same clock. The time stamps on the body cameras thereby establish
an unambiguous timeline for the stop.



                                             3
       Officer Burnett’s body camera began recording as soon as his car pulled up behind
Ayon’s car. The video shows Ayon’s car had already stopped. Officer Burnett exited the
passenger’s side of his car and stood behind the right rear corner of Ayon’s car while
shining a flashlight into it. About a minute into the stop, another officer (identified later
as Officer Vallejo) approached Ayon at the driver’s side of his car and began talking to
him. A third officer stood on the passenger’s side and shined a flashlight into Ayon’s car.
About 20 seconds later, Officer Burnett transmitted Ayon’s license plate number over the
police radio, while Officer Vallejo returned to his car with what appears to be Ayon’s
license and registration in his hand. About two minutes into the stop, Officer Burnett’s
body camera shows him holding and examining Ayon’s license and registration. About
thirty seconds later, Officer Burnett transmitted Ayon’s name and birthdate over the
police radio.
       Officer Williams’s body camera started recording at two minutes and 15 seconds
into the stop. The video shows him approaching the area of the stop from several car
lengths behind it. About three minutes into the stop, Officer Williams approached
Officer Burnett at his car and Officer Burnett handed Ayon’s documents to Officer
Williams. Officer Williams then gave the documents back to Officer Burnett, who got
into his car with the documents in his hand.
       Around three and half minutes into the stop, Officer Williams and another officer
approached Ayon’s car and asked him to get out, whereupon Ayon did so and an officer
patted him down.
       At three minutes and 32 seconds into the stop, the police radio reported back with
the “returns” from Ayon’s license, registration, and identifying information. The audio
from the radio is obscured, but the word “valid” was transmitted.
       Officer Williams then asked Ayon to walk to the police car behind them, where
Officer Williams began talking with Ayon. Officer Burnett got out of his car and stood



                                               4
next to them with Ayon’s documents in his hand. Officer Williams told Ayon the police
had stopped him because he had crossed into a bicycle lane.
       At about four minutes and 20 seconds into the stop, Officer Williams asked Ayon
if the police could “take a quick look” in his car. Ayon responded, “Um, you guys can,
but I mean, for an infraction, for a moving violation?” Officer Williams said it was a
“simple question” police ask as part of a traffic stop. Ayon again asked, “For a moving
violation, I mean, don’t I get a ticket and get on my way?” Officer Williams again
asserted that it was part of the traffic investigation. Ayon stated his position that the law
would not allow police to search his car for a traffic infraction, and the two men debated
back and forth about whether that was accurate.
       At that point, Officer Williams accused Ayon of “getting very hostile” and “very
confrontational.”2 When Officer Williams asked again for consent to search the car,
Ayon declined. Six minutes had elapsed since the start of the stop.
       Immediately after Ayon declined to consent to a search, Officer Williams turned
Ayon around, handcuffed his hands behind him, and told him he was arresting or
detaining him “for my safety because of the way you’re acting.” After Ayon objected to
being handcuffed for a traffic infraction, Officer Williams again asserted he handcuffed
Ayon for “officer safety because you’re being very aggressive.” Officer Burnett
continued to stand next to them with Ayon’s documents in his hand.
       At about eight minutes into the stop, Officer Williams asked another officer, “Did
we request a narco dog yet?” Officer Williams also inquired over the police radio
whether there were any “narco dogs” that could be brought the location.
       Officer Williams then began questioning Ayon about whether he had been using
drugs. When Ayon said he had not, Officer Williams performed two physical tests on

       2
         The Attorney General concedes that at no time during the stop did Ayon act
angrily, raise his voice, make any aggressive movement, or behave in any objectively
hostile manner.

                                              5
Ayon: Officer Williams examined his eyes with a flashlight and checked his pulse. The
tests were completed by nine minutes and 45 seconds into the stop. For the next three
minutes, Officer Williams continued to talk and stated he suspected Ayon was under the
influence of drugs because Ayon was “acting strange.” Officer Williams continued
talking to Ayon and explained at length his reasons for stopping Ayon and the procedures
that police follow during a traffic stop.
        At 12 minutes and 45 seconds into the stop, Officer Diep arrived with a narcotics
dog, and Officer Williams paused his interaction with Ayon to brief Officer Diep. At 13
minutes into the stop, Officer Williams asked Officer Diep to “just run the dog by the car
real quick.” For the next two or three minutes, Officers Williams and Burnett chatted
with Ayon about miscellaneous topics or walked around nearby. At 14 minutes into the
stop, Officer Williams made a request over police radio to run Ayon “statewide for any
convictions.”
        At about 15 and a half minutes into the stop, Officer Burnett’s body camera shows
Officer Diep walking the narcotics dog towards Ayon’s car, and an officer asks Officer
Williams “to give the dog a little room to work,” whereupon Officer Williams moves
Ayon further away from the area of the car. Officer Williams continued to chat casually
with Ayon while Officer Burnett began writing on a yellow index card. Officer
Williams’s body camera shows other officers standing around the area of the stop.
        At 18 minutes and 45 seconds into the stop, Officer Williams was talking to Ayon
when Officer Diep approached Officer Williams to report on the narcotics dog sniff. The
two officers walked back to Ayon’s car. At 19 minutes into the stop, Officer Diep told
Officer Williams the narcotics dog had alerted at the rear passenger area on the driver’s
side.
        Officer Williams turned off his body camera soon thereafter, stating “end contact.”
Audio from Officer Burnett’s body camera shows Williams remained at the scene for
some time and continued to interact with Ayon, among other things.

                                             6
       While Officer Williams searched Ayon’s vehicle, Officer Burnett talked with
Ayon. When Ayon raised the matter of the traffic infractions, Officer Burnett responded,
“I generally don’t make traffic stops to give tickets. I don’t. That’s not my intent.
That’s not why I’m making the stop. My intent is to make traffic stops, is to, and then in
turn prevent crime from happening. Which is, i.e., guns, gangs, narcotics. I mean,
warrants, parolee, probation, making sure they’re doing all their things right.”
       Officer Burnett’s body camera continued to record for a total of 61 minutes, at
which time the stop and search was still underway.
       3. Officer’s Williams’s Testimony
       Officer Williams was assigned to the San Jose Police Department’s Metro Unit,
which specializes in narcotics investigations. He testified that he was driving two cars
behind Ayon’s vehicle prior to the stop. A police sergeant’s car was directly behind
Ayon. Officer Williams saw Ayon’s vehicle cross into the bicycle lane on West Taylor
Street, and Ayon illuminated his turn signal for the turn onto North San Pedro Street as
the car entered the intersection. Officer Williams contacted the sergeant, who in turn
instructed another police unit to make the stop. After the other officers stopped Ayon,
Officer Williams parked, “donned a department-approved uniform,” and approached the
area of the stop.
       Officer Williams testified that it is standard procedure in a traffic stop to contact
the driver, request the driver’s license and registration, and transmit the information to a
radio dispatcher for a records check. They also make a check for “warrants and wants of
an individual.” Officer Williams testified that it generally takes a radio dispatcher three
to five minutes to respond to a records request. Officers Burnett and Vallejo were the
officers who conducted that request. Officer Williams testified that Ayon came back
“clear,” meaning he was “not wanted, valid driver’s license.” That information came
back within three to five minutes.



                                              7
       Officer Williams testified that when he asked Ayon to step out of the car, Ayon
appeared nervous, and all the windows of his car had been rolled down.3 While Officer
Williams explained to Ayon the reason for the traffic stop, Ayon was sweating even
though it was not a “really hot night.”4 While Officer Williams was talking, Ayon
became agitated and interrupted him. Based on these signs, Officer Williams suspected
Ayon was under the influence of a controlled substance, so Officer Williams requested a
narcotics dog.5
       Officer Williams testified that he then performed sobriety tests on Ayon. Officer
Williams testified, “I also was concerned because I asked him to close his eyes for a
period of approximately 30 seconds and during that time he continuously would open his
eyes.”6 Officer Williams testified that fluttering eyes are a sign of being under the
influence. Officer Williams examined Ayon’s pupils to see if they were dilated, and
Officer Williams checked Ayon’s pulse.7
       Officer Williams testified that while he was interacting with Ayon, Officer Burnett
was “standing by with me, I don’t know exactly what he was doing. He was more or


       3
          The videos show Ayon had rolled down the front window on the driver’s side to
speak with the police, but the windows on the passenger’s side had not been rolled down.
        4
          The videos do not show any visible signs of sweat on Ayon.
        5
          Officer Diep, who handled the narcotics dog, testified he had been informed in
advance of the car stop that his presence would be required. When defense counsel
attempted to question him about this further, the trial court sustained the prosecution’s
objection on relevance grounds.
        6
          The videos show this never occurred. Officer Williams twice asked Ayon to
close his eyes, and Ayon did so both times. The second time, Officer Williams shined a
flashlight into Ayon’s closed eyes and they remained closed. Officer Williams never
asked Ayon to close his eyes “for a period of approximately 30 seconds.” When defense
counsel attempted to cross-examine Officer Williams about this discrepancy, the trial
court sustained multiple objections.
        7
          The prosecution did not ask Officer Williams whether Ayon’s eyes were in fact
dilated or what Ayon’s pulse was. Officer Williams testified on cross-examination that
there was “very little change in the pupils” in response to the artificial light. There is no
evidence in the record about the results of the pulse test.

                                              8
less standing by with me being security, if you will, just watching.” Officer Williams did
not know what Officer Vallejo was doing. Officer Williams was not sure what time the
radio dispatcher responded to the records check because Officer Burnett was handling
that. Officer Burnett also filled out a field identification card.
       Officer Williams testified that Officer Diep arrived “somewhere around ten
minutes” from the start of the stop. Officer Williams briefed Officer Diep, whereupon
Officer Diep returned to his car to retrieve the narcotics dog. Officer Williams testified
that the dog sniff took “a minute, maybe two minutes at most,” and Officer Diep reported
back that the dog had alerted.8
       When Officer Williams was asked on cross-examination whether it could have
been 19 or 20 minutes from the time of the initial stop before the dog alerted, he
responded, “Somewhere around in that area.” Officer Williams conceded that he never
did anything “to further the issuance of the Vehicle Code violation ticket.” Once the
search took place, Officer Williams never did anything further to investigate whether
Ayon was under the influence of a controlled substance. The police never took a blood
or urine test.
       4. The Trial Court’s Findings
       The trial court found that the police did not have probable cause to search the car
based solely on the suspicion Ayon was under the influence of a controlled substance.
The prosecution argued instead that probable cause for the car search was established
when the narcotics dog alerted. With respect to the timeline leading up to the arrival of
the narcotics dog, the trial court found that the narcotics dog arrived and began sniffing
the car approximately 10 to 11 minutes after the start of the stop. The trial court did not
make any finding as to when the dog alerted.

       8
        Officer Williams’s body camera shows that five minutes and 50 seconds elapsed
from the time he asked Officer Diep to conduct the dog sniff to the time when Officer
Diep reported back.

                                               9
       As to whether Ayon prolonged the search himself by acting in a hostile manner
and interrupting Officer Williams, the court stated, “I will simply note this within the
body-camera footage and as depicted and reflected in the transcripts that were received in
evidence as well, the following takes place between the officer and the defendant. The
officer says, ‘I asked you a yes-or-no question and you’re being very hostile towards me.’
And Mr. Ayon says, ‘Yeah, yeah, yeah, I know that.’ ”
       The court then found that under the totality of the circumstances, the police did not
unduly or unreasonably prolong the detention. The court found “the officer’s actions
were objectively reasonable under the circumstances of this particular case” and “the time
spent interacting with the defendant before the dog determined probable cause” was
objectively reasonable to pursue “legitimate investigative pursuits.”
                                         II. DISCUSSION
       Ayon contends the trial court erred in denying his motion to suppress because the
police unlawfully prolonged the traffic stop. He concedes he committed the traffic
infractions that justified the initial stop, but he argues the stop became unlawful once
police extended the detention for reasons unrelated to the purpose of the stop. The
Attorney General contends the stop was lawful because it did not extend beyond the time
required to perform ordinary traffic stop inquiries. For the reasons below, we hold the
police unlawfully prolonged the stop.
   A. Legal Principles
       “A seizure for a traffic violation justifies a police investigation of that violation.”
(Rodriguez v. U.S. (2015) 575 U.S. 348, 354 (Rodriguez).) A traffic stop begins once the
vehicle is pulled over for investigation of the traffic violation. (People v. McDaniel
(2021) 12 Cal.5th 97, 130.)
       Because the traffic violation is the purpose of the stop, the stop “may ‘last no
longer than is necessary to effectuate th[at] purpose.’ [Citation.]” (Rodriguez, supra,
575 U.S. at p. 354.) “[T]he tolerable duration of police inquiries in the traffic-stop

                                              10
context is determined by the seizure’s ‘mission’—to address the traffic violation that
warranted the stop, [citation] and attend to related safety concerns.” (Ibid.) “A police
stop exceeding the time needed to handle the matter for which the stop was made violates
the Constitution’s shield against unreasonable seizures. A seizure justified only by a
police-observed traffic violation, therefore, ‘become[s] unlawful if it is prolonged beyond
the time reasonably required to complete th[e] mission’ of issuing a ticket for the
violation. [Citation.]” (Id. at pp. 350–351.) “Beyond determining whether to issue a
traffic ticket, an officer’s mission includes ‘ordinary inquiries incident to [the traffic]
stop.’ [Citation.] Typically such inquiries involve checking the driver’s license,
determining whether there are outstanding warrants against the driver, and inspecting the
automobile’s registration and proof of insurance. [Citation.]” (Id. at p. 355.) “There is
no set time limit for a permissible investigative stop; the question is whether the police
diligently pursued a means of investigation reasonably designed to confirm or dispel their
suspicions quickly.” (People v. Russell (2000) 81 Cal.App.4th 96, 102 (Russell).) An
officer “may conduct certain unrelated checks during an otherwise lawful traffic stop.”
(Rodriguez, supra, 575 U.S. at p. 355.) But the officer may not do so “in a way that
prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify
detaining an individual.” (Ibid.)
       “The standard of appellate review of a trial court’s ruling on a motion to suppress
is well established. We defer to the trial court’s factual findings, express or implied,
where supported by substantial evidence. In determining whether, on the facts so found,
the search or seizure was reasonable under the Fourth Amendment, we exercise our
independent judgment. [Citations.]” (People v. Glaser (1995) 11 Cal.4th 354, 362
(Glaser).) “Although our review of factual determinations is deferential, it is not without
limit. Factual determinations must be supported by substantial evidence.” (People v.
Morton (2003) 114 Cal.App.4th 1039, 1048.) To satisfy the substantial evidence



                                              11
standard, the evidence supporting the trial court’s findings must be “reasonable, credible,
and of solid value.” (People v. Elder (2017) 11 Cal.App.5th 123, 130 (Elder).)
   B. The Police Unlawfully Prolonged the Stop
       At the hearing, the prosecution took the position that probable cause for the car
search arose during the sniff by the narcotics dog. It is well-established that an alert by a
narcotics dog gives rise to probable cause for a vehicle search. (Florida v. Harris (2013)
568 U.S. 237, 248.) Accordingly, the relevant time frame started from the point at which
the car was first pulled over and ended once the dog alerted to the presence of drugs in
the car. The issue is whether police diligently pursued their investigation of the traffic
infractions during that time. As detailed below, they did not.
       When Officer Burnett pulled up behind Ayon’s car and turned on his body camera,
Ayon’s car had already stopped. The record does not show exactly how long Ayon was
stopped before Officer Burnett arrived, but the traffic stop had clearly been initiated by
that point. Accordingly, for the purposes of establishing a timeline, we will assume the
stop began when Officer Burnett pulled up behind Ayon and turned on his body camera.
       Typical inquiries involved in a traffic stop include “checking the driver’s license,
determining whether there are outstanding warrants against the driver, and inspecting the
automobile’s registration and proof of insurance.” (Rodriguez, supra, 575 U.S. at
p. 355.) After stopping Ayon and looking into his car with flashlights, the police
approached him, collected his driver’s license and registration, and called the information
into the police radio for a records check. This took two minutes and 30 seconds. Officer
Williams testified that a radio check of a driver’s record typically takes about three to
five minutes. In this case, the police radio dispatcher responded to the records request at
three minutes and 32 seconds into the stop. Ayon’s driver license was valid, there were
no “wants” for him, and there is no evidence that anything transmitted by the dispatcher
would have justified further investigation.



                                              12
       At no point, however, did any officer begin writing a traffic citation. To the
contrary, the body camera video shows Officer Williams completely ignored the police
radio response to the records check. He testified that he was not sure when the response
came because, “Officer Burnett was handling that aspect of it.” After the radio response
to the records check, Officer Burnett stood next to Officer Williams for the next 12
minutes, at which point Officer Burnett got into his car and began writing on a yellow
index card. Multiple other officers stood or walked around the scene of the stop during
this period. Nothing in the record shows them doing anything to address the traffic
infractions.
       Officer Diep did not arrive with the narcotics dog until 12 minutes and 45 seconds
into the stop. At that point, Officer Williams briefed Officer Diep, and Officer Diep went
back to the car to retrieve the dog. It appears the sniff test began around 15 and a half
minutes into the stop. At 18 minutes and 45 seconds into the stop, Officer Diep had
completed the dog sniff and reported back to Officer Williams to tell him the dog had
alerted. The videos do not show exactly when the dog alerted, but Officer Diep testified
that it happened about 15 or 20 seconds before he reported back to Officer Williams. At
this point in the stop, police had developed probable cause to search the vehicle.
Accordingly, the record shows that more than 18 minutes had elapsed from the start of
the stop before police had established probable cause to search the vehicle.
       The Attorney General relies on the trial court’s finding that the narcotics dog
arrived around 10 to 11 minutes after the traffic stop began. The trial court did not
explain how it calculated the time, but the timeline of the events as established by the
videos shows this finding to be imprecise. Both officers’ body cameras show that Officer
Williams first spoke with Officer Diep at 12 minutes and 45 seconds, and Officer




                                             13
Williams first asked Officer Diep to conduct the dog sniff at 13 minutes into the stop.9
We do not defer to the trial court’s finding on this point as substantial evidence does not
support it. More importantly, the relevant event for Fourth Amendment purposes was the
narcotics dog’s alert to the presence of drugs. (Rodriguez, supra, 575 U.S. at p. 357.)
The trial court made no finding about when that occurred, and the record establishes that
the alert did not occur until more than 18 minutes into the stop.
       Based on these events, we hold the police failed to diligently address the traffic
infractions during the stop. They initially conducted the stop in standard fashion by
taking Ayon’s documents and requesting a records check over the police radio, but that
portion of the investigation was completed within the first three and a half minutes of the
stop. Officer Williams spent about a minute talking with Ayon about the traffic
infractions, and after explaining the reason for the stop, Officer Williams requested
consent to search the car. By his own admission, Officer Williams never did anything
after that point in time to investigate the traffic infractions.
       Officer Williams testified that Ayon himself prolonged the stop by interrupting
Officer Williams and arguing with him. The videos show Ayon asking why it was
necessary for police to detain him, handcuff him, and search the car for a traffic
infraction. Ayon stated that the police were violating his legal rights, and he refused to
consent to a search, but Ayon acted entirely within his rights at all times. The video
evidence shows he did not raise his voice at any point, and although he verbally
interrupted Officer Williams, he made no hostile, aggressive, or threatening movements.
       Regardless, nothing Ayon said to Officer Williams prolonged the length of the
investigation into the traffic infractions. It was Officer Burnett—not Officer Williams—


       9
        The trial court may have relied on the time length of the video from Officer
Williams’s body camera, which shows he first spoke with Officer Diep at 10 minutes and
30 seconds into the video. But Officer Williams did not start his body camera until two
minutes and 15 seconds into the stop.

                                               14
who was in charge of conducting the records check. After receiving the response to the
records check, Officer Burnett spent much of the stop standing next to Officer Williams
watching him question Ayon. Around 16 minutes into the stop, Officer Burnett began
filling out a field identification card, but there was no testimony that this was part of the
investigation into a traffic infraction. The videos show multiple other officers standing or
walking around the area throughout the stop. Apart from Officer Vallejo’s initial contact
with Ayon, there was no evidence any of these officers did anything to investigate the
traffic infractions. In short, the police did not “diligently pursue[] a means of
investigation reasonably designed to confirm or dispel their suspicions quickly.”
(Russell, supra, 81 Cal.App.4th at p. 102.) (See Rodriguez, supra, 575 U.S. at p. 352
[stop was unduly prolonged where narcotics dog alerted seven to eight minutes after
completion of investigation for traffic infraction]; People v. McGaughran (1979) 25
Cal.3d 577, 587 [holding ten-minute delay unlawful where all that was reasonably
necessary for a traffic violation was for police to examine defendant’s license and
registration, explain the violation, and then issue either a citation or a warning].)
       The Attorney General argues that Officer Williams reasonably took time during
the stop to investigate suspicions that Ayon was under the influence of a controlled
substance. “An officer’s inquiries into matters unrelated to the justification for the traffic
stop . . . do not convert the encounter into something other than a lawful seizure, so long
as those inquiries do not measurably extend the duration of the stop.” (Arizona v.
Johnson (2009) 555 U.S. 323, 333.)
       Officer Williams testified that he thought it was necessary to perform sobriety
checks because he believed Ayon was under the influence of a narcotic, but an officer’s
subjective intentions are irrelevant to the lawfulness of the search. (Whren v. United
States (1996) 517 U.S. 806, 813 (Whren).) And considering the record objectively,
including both the officer’s testimony and the bodycam videos, there is no substantial
evidence to support Officer Williams’s claim that Ayon appeared to be under the

                                              15
influence. The videos show that Ayon did not display any conduct demonstrating
insobriety, such as slurred or irregular speech, an inability to walk or stand normally,
confusion, or any other mental incapacity. His eyes did not flutter when the officer
shined a light into them, and the results of any other tests the officer performed are absent
from the record. Officer Williams ostensibly based his initial suspicions on Ayon’s
nervousness, but the videos do not show Ayon acting any more nervously than a typical
person in a traffic stop. As Officer Williams conceded on cross-examination, “Most
people are nervous when they are pulled over by the police.”
       Furthermore, the trial court made no express finding of credibility regarding any
aspect of the officer’s testimony on this point. The court ruled that the officer’s actions
were “objectively reasonable” and that the time spent prior to the arrival of the narcotics
dog was “objectively reasonable under the totality of the circumstances while the officers
were pursuing what objectively were legitimate investigative pursuits.” But the
reasonableness of the stop and whether the investigation was “legitimate” are legal
determinations that we review de novo. (Glaser, supra, 11 Cal.4th at p. 362.) Arguably
those rulings were based on implied findings of fact, but it is unclear precisely what
factual findings are implied here. The trial court never made any factual findings as to
whether Ayon exhibited signs of intoxication, for example, or whether the officers were
diligently investigating the traffic violations throughout the period preceding the
narcotics dog’s alert.
       But even assuming the sincerity of Officer Williams’s stated suspicions, when
viewing the facts objectively, Officer Williams continued to prolong the stop unlawfully.
After completing the field sobriety tests, Officer Williams continued to talk for several
minutes, repeating things he had already said about police procedures and the reasons for
the stop. He further touched on topics completely unrelated to the traffic infractions or
suspected drug use. These topics included Officer Williams’s own youth and interactions
with the police; the fact that he (Officer Williams) was harassed by the police himself in

                                             16
the past for “riding my motorcycle all over the side of a mountain”; and how “some
people just don’t like the police” because of the way they were raised. Notwithstanding
his subjective intentions, none of this conduct was reasonably designed to address either
the traffic infractions or the suspected drug use from an objective standpoint. Viewing
Ayon’s conduct as recorded in the videos, we see no evidence that would establish
reasonable suspicion or probable cause to believe he was under the influence of a
controlled substance.
       Furthermore, the dog sniff itself prolonged the stop. “The critical question . . . is
not whether the dog sniff occurs before or after the officer issues a ticket . . . but whether
conducting the sniff ‘prolongs’—i.e., adds time to—‘the stop’ [citation.]” (Rodriguez,
supra, 575 U.S. at p. 357.) The dog sniff here added six minutes to the length of the stop.
During this period, Officer Williams talked to Ayon about numerous topics irrelevant to
the car stop, including, among other things, Ayon’s place of work and business; where he
went to high school; Ayon’s marital status and children; Officer Williams’s own wife and
children; Officer Williams’s background as an auto mechanic; and the general nature of
growing up in the San Jose area. Again, none of this conduct constituted a diligent
investigation into the traffic infractions. Nor did this discussion pertain to any purported
investigation of Ayon being under the influence of a controlled substance.
   C. Relevance of the Preexisting Drug Investigation
       A close examination of the record shows the traffic infractions were not the actual
motivation for the initial stop. Indeed, as Officer Burnett himself openly admitted on the
video, he never intended to issue a citation, and he conceded that was not the motivation
for the stop. Officer Williams was assigned to the San Jose Police Department’s Metro
Unit, which specializes in narcotics investigations. He was dressed in plainclothes just
before the stop, and his vehicle was one of multiple law enforcement vehicles behind
Ayon’s vehicle when it turned onto North San Pedro Street. The officers were
communicating with each other by radio while following Ayon, and they initiated the

                                              17
stop through those radio communications. Officer Diep, who handled the narcotics dog,
had been told before the stop that his presence with the dog would be required. When
defense counsel attempted to question Officer Williams about the circumstances that led
to the stop, Officer Williams repeatedly invoked his right not to answer those questions
under Evidence Code sections 1040 and 1042.10 It is apparent the police suspected prior
to the stop that they would find drugs in Ayon’s car, but the record holds no evidence of
how they knew this.
       During argument on the motion to suppress, defense counsel asserted the police
were actually conducting a drug investigation. The prosecution below did not expressly
deny this was a drug investigation but argued the officers’ subjective intent was
irrelevant. The trial court never addressed the matter on the record, but by sustaining
multiple prosecution objections on relevance grounds, the court implicitly supported the
prosecution’s position. The Attorney General does not expressly deny the existence of a
preexisting drug investigation but claims he “found no support for this assertion in the
record on appeal.”
       As a general matter, pretextual traffic stops do not violate the Fourth Amendment.
(Whren, supra, 517 U.S. 806.) Under Whren and its progeny, the police may use a minor
traffic infraction as a justification for stopping a vehicle, even if the traffic infraction is

       10
          Evidence Code section 1040 sets forth a privilege to refuse to disclose official
information if “[d]isclosure of the information is against the public interest because there
is a necessity for preserving the confidentiality of the information that outweighs the
necessity for disclosure in the interest of justice . . . .” (Evid. Code, § 1040, subd. (b)(2).)
Evidence Code section 1042 provides in part, “if a claim of privilege under this article by
the state or a public entity in this state is sustained in a criminal proceeding, the presiding
officer shall make such order or finding of fact adverse to the public entity bringing the
proceeding as is required by law upon any issue in the proceeding to which the privileged
information is material.” (Evid. Code, § 1042, subd. (a).) The trial court made no
express rulings on the officer’s invocations of the privilege, but the court ordered defense
counsel to ask different questions, impliedly sustaining the witness’s claims of privilege.
The trial court also sustained multiple objections by the prosecution on relevance
grounds.

                                               18
not the actual motivation from the stop. This doctrine follows from the general rule that
an officer’s subjective intent is irrelevant. (Id. at pp. 813-814.)
       The existence of a preexisting drug investigation is nonetheless relevant here. In
deciding whether a warrantless search or stop is objectively reasonable, we look to the
“facts known to the officer.” (Adams v. Williams (1972) 407 U.S. 143, 146; People v.
Troyer (2011) 51 Cal.4th 599, 605.) Officer Williams testified as a fact witness about
what he observed during the stop, and in the videos he made numerous statements about
what he was observing at the time. Both during the stop and in his testimony about it,
Officer Williams repeatedly accused Ayon of acting in a “hostile,” “aggressive,”
“confrontational,” and “strange” manner. Officer Williams blamed Ayon for prolonging
the stop and claimed he suspected Ayon was using drugs based on this asserted behavior.
Officer Williams testified that he ordered the narcotics dog after he became suspicious
that Ayon was under the influence of something.
       But the video shows Officer Williams requested a narcotics dog before conducting
any purported sobriety checks, and the dog handler admitted he had been informed his
presence would be required before the stop had even occurred. And Ayon’s conduct as
documented by the videos is at odds with Officer Williams’s testimony. Although Ayon
questioned why the police would ask to search his car and handcuff him in a routine stop
for a traffic infraction, he was cooperative at all times. He showed no signs of hostility or
aggression. The Attorney General concedes this much.
       The fact of the preexisting drug investigation explains why Officer Williams
prolonged the stop until the narcotics dog arrived. And, along with the video evidence,
the fact of the preexisting drug investigation establishes that Officer Williams’s
testimony about what he observed during the stop was neither reasonable nor credible,
and thus did not constitute substantial evidence under the relevant legal standard. Were it
not for the body camera videos, which undermine Officer Williams’s assertion that Ayon



                                              19
appeared hostile or intoxicated, the outcome of this appeal likely would have been
different.
       The trial court made no express findings about the credibility of Officer
Williams’s testimony. The Attorney General argues that the court’s ruling includes
implicit factual findings, but we cannot infer from the ruling exactly what factual findings
it implies or how those findings might have relied on Officer Williams’s testimony. But
here we have the benefit of the video evidence, which we can independently review.
(See People v. Duff (2014) 58 Cal.4th 527, 551 [where interview of defendant was
recorded, the facts of the confession are undisputed and reviewing court may apply
independent review]; People v. Linton (2013) 56 Cal.4th 1146, 1177 [the facts of a
confession are undisputed to the extent the interview is tape-recorded, making the issue
subject to independent review]); In re Rosenkrantz (2002) 29 Cal.4th 616, 677 [because
the trial court’s findings were based solely upon documentary evidence, reviewing court
could independently review the record]). Even if the trial court’s ruling implies factual
findings based on the credibility of Officer Williams’s testimony, the videos show any
such findings are not supported by substantial evidence—i.e., evidence that is
“reasonable, credible, and of solid value.” (Elder, supra, 11 Cal.App.5th at p. 130.)
       For the reasons above, we conclude the police failed to diligently pursue an
investigation of the traffic infraction and instead unlawfully prolonged the stop. The
Attorney General does not assert any other exceptions to the Fourth Amendment or that
the error was harmless, and the record would not support such claims in any event.
Accordingly, we will reverse the judgment.
                                   III. DISPOSITION
       The judgment is reversed, the conviction is vacated, and the matter is remanded.
On remand, the trial court shall vacate its order denying Ayon’s motion to suppress the
evidence seized in the car search and the court shall enter a new order granting that
motion.

                                             20
                           _______________________________
                           Greenwood, P. J.




WE CONCUR:




________________________________
Grover, J.




________________________________
Danner, J.




People v. Ayon
H047360
       Danner, J., concurring.
       For the reasons set out in Part II(B) of the majority opinion, I agree that the
officers here unlawfully prolonged the traffic stop and therefore the trial court should
have granted the motion to suppress. I write separately, however, to note my
disagreement with certain aspects of the opinion’s analysis.
       Whether the officers in fact effected this traffic stop as part of a preexisting drug
investigation is, I believe, on this record neither relevant nor necessary to concluding the
search of the car occurred outside the “ ‘time reasonably required to complete [the stop’s]
mission.’ ” (Rodriguez v. United States (2015) 575 U.S. 348, 357.) Evidence of such an
investigation might have been relevant to assessing the credibility of Officer Williams’s
version of the facts of the traffic stop. But the trial court sustained the prosecution’s
objections to Ayon’s questions on this topic, and Ayon has not challenged those rulings
on appeal.
       The majority opinion maintains “the traffic infractions were not the actual
motivation for the initial stop” (maj. opn., ante, at p. 17) and “the fact of the preexisting
drug investigation explains why Officer Williams prolonged the stop until the narcotics
dog arrived.” (Id. at p. 19.) These assertions may well be correct, although they rest on
scant evidentiary support in the record. More importantly, it is settled that the Fourth
Amendment analysis may not turn on an inquiry into an officer’s motivation. “[T]he
United States Supreme Court has made clear that an officer’s subjective intent plays no
role in the Fourth Amendment inquiry. ‘An action is “reasonable” under the Fourth
Amendment, regardless of the individual officer’s state of mind, “as long as the
circumstances, viewed objectively, justify [the] action.” [Citation.] The officer’s
subjective motivation is irrelevant.’ ([Brigham City v. Stuart (2006) 547 U.S. 398,] 404,
italics omitted; see also Whren v. United States (1996) 517 U.S. 806, 813.) . . . [J]ust as
an officer’s venial motives will generally not undermine an otherwise valid search, a
benign intent cannot save an invalid one.” (People v. Ovieda (2019) 7 Cal.5th 1034,
1052.)
         With these observations, I join the majority opinion.




H047360
People v. Ayon




                                              2
I CONCUR:




                 ______________________________________
                            Danner, J.




H047360
People v. Ayon
 Trial Court:                            Santa Clara County Superior Court
                                         Superior Court No: C1894504

 Trial Judges:                           The Honorable Eric S. Geffon,
                                         The Honorable Daniel T. Nishigaya


Attorneys for Defendant and Appellant     Mark A. Arnold
ERNESTO AYON:                             Arnold Law Firm




Attorneys for Plaintiff and Respondent    Rob Bonta,
THE PEOPLE:                               Attorney General of California

                                          Lance E. Winters,
                                          Chief Assistant Attorney General

                                          Jeffrey M. Laurence,
                                          Senior Assistant Attorney General

                                          Donna M. Provenzano,
                                          Supervising Deputy Attorney
                                          General

                                          Christen Somerville
                                          Deputy Attorney General




People v. Ayon
H047360